Citation Nr: 0403245	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  97-32 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome.

3.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for carpal 
tunnel syndrome.  

4.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

This comes before the Board of Veterans' Appeals (Board) on 
appeal from February 1997 and August 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In 1997, the RO denied entitlement to an increased rating for 
a left shoulder disability, rated as 30 percent disabling.  
In August 2001, the RO denied entitlement to service 
connection for a skin disorder, claimed as secondary to 
herbicide exposure.  

In May 2003, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

It is noted that the February 1997 rating action also denied 
entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 30 percent disabling, and that 
the veteran appealed this decision.  The veteran also filed a 
notice of disagreement with a November 2001 rating action 
that denied entitlement to a total rating based on individual 
unemployability.  However, in November 2002, the RO increased 
the veteran's PTSD evaluation to 100 percent, thereby fully 
granting the claim.  In addition, by written correspondence 
received in December 


2002, the veteran stated that he no longer wanted to pursue 
the claim for a total rating based on individual 
unemployability due to service-connected disabilities.  As 
such, these matters are no longer on appeal before the Board.  
See generally, 38 C.F.R. §§ 20.201, 20.202, 20.204 (2003).  

By rating decision dated in October 2000, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for hearing loss.  The veteran filed a timely 
notice of disagreement, and a Statement of the Case was 
issued to him.  The veteran, however, did not file a 
Substantive Appeal.  38 C.F.R. § 20.200 (2003).  Accordingly, 
this matter is not before the Board.

In an October 1997 rating decision, the RO denied reopening 
the claim of entitlement to service connection for carpal 
tunnel syndrome, and denied the claim of entitlement to 
disability compensation under the provisions of 
38 U.S.C.A. § 1151.  The veteran filed notice of disagreement 
with the determinations in December 1997.  Thus far, however, 
a Statement of the Case addressing such matters has not been 
issued to him.  Accordingly, further development regarding 
these matters is warranted.  Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Regarding service connection for a skin disorder, the veteran 
maintains that his skin disorder is related to service, 
including herbicide exposure.  Review of the record reflects 
diagnoses of eczema and tinea pedis.  The veteran's service 
medical records are silent with regard to a complaints of, or 
treatment for, a skin disorder.  Additionally, a March 1985 
dermatology medical record shows that the veteran received 
treatment for a skin rash shortly after being in a Samoa 
jungle for two weeks and that a diagnosis of dermatitis 
unknown etiology was made.  

However, the veteran argues that there was no record of 
treatment for a skin rash during his service in Vietnam 
because he was a combat soldier.  He asserted that there were 
no medics available to treat his rash in combat settings.  
The veteran's service administrative records, particularly 
the DD Form 214 MC, show that he had active military service 
in Vietnam for approximately one year and five months from 
May 1969 to April 1971.  The record also reflects that he was 
awarded the Vietnam Service Medal, Bronze Star Medal, and 
Combat Action Ribbon.  Given aforementioned contradictory 
evidence and the absence of a medical opinion addressing the 
etiology of the veteran's skin disorder, additional 
development is warranted.  A medical opinion determining 
whether the veteran's skin disorder is at least as likely as 
not related to active military service is needed.  See 
generally 38 U.S.C.A. §§ 1116(f), 1154(b), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.304, 3.307(6)(iii) (2003).

For the left shoulder increased rating claim, the record 
reflects that the veteran underwent a VA examination in March 
2002.  At his personal hearing in December 2002, however, the 
veteran testified that he had increased pain, decreased range 
of motion, and arthritis of the left shoulder.  He also 
asserted that the disability interfered with employment.  
Given the veteran's complaints of having increased symptoms, 
a more contemporaneous VA examination is needed.  

Additionally, the veteran asserts that his arthritis of the 
left shoulder should be separately compensable.  Review of 
the record reflects a diagnosis of degenerative disease of 
the left shoulder.  In VAOPGCPREC 23-97, the General Counsel 
held that a veteran who has arthritis and instability in his 
knees may receive separate ratings under Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
By analogy, if the appropriate criteria are met, the veteran 
may be entitled to a separate rating for arthritis of the 
left shoulder.  In light of the veteran's assertions, 
additional action in this regard is warranted.

Regarding the carpal tunnel syndrome claims, as previously 
noted, in December 1997 the veteran disagreed with the RO's 
October 1997 determinations, which denied reopening the claim 
of entitlement to service connection for carpal tunnel 
syndrome and denied entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151.  However, a 
Statement of the Case addressing such matters has not been 
issued to him.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the RO's failure to issue a Statement of the Case is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238.  Further action in this regard is warranted.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  Readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
carpal tunnel syndrome and entitlement to 
disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002).  Issue to the veteran a Statement 
of the Case with instructions for filing 
a Substantive Appeal.  38 C.F.R. § 19.30 
(2003).

2.  Ask the veteran to submit any 
information or evidence, e.g., lay 
statements, medical evidence, or medical 
statements, in his possession to 
substantiate his claims of entitlement to 
service connection for a skin disorder, 
claimed as secondary to herbicide 
exposure, and entitlement to an increased 
rating for a left shoulder disability, 
currently rated at 30 percent.  

3.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for a left shoulder 
disability and a skin disorder since 
March 2002, including medical reports 
from the Tripler Army Medical Center and 
VA Medical Centers in Honolulu, Hawaii, 
and Palo Alto, California.  

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his left shoulder disability.  
Make the claims folders available to the 
examiner for review before the 
examination.  The 


examiner should record the range of 
motion of the affected joints, and should 
comment on the normal range of motion for 
such joint.  The appropriate clinical 
tests should be conducted.  The examiner 
should fully describe the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  In 
addressing functional and industrial 
impairment, the examiner should comment 
on whether the veteran's left shoulder 
disability causes pain, instability, 
weakened movement, excess fatigability, 
and incoordination.  

5.  Schedule the veteran for VA 
dermatologic examination to determine the 
etiology of his skin disorder.  Make the 
claims folders available to the examiner 
for review before the examination.  After 
examination, the examiner should opine 
whether the veteran's skin disorder is at 
least as likely as not related to active 
military service, to include in-service 
herbicide exposure.  The examiner should 
discuss the rationale for any opinion 
reached.

6.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  If deemed appropriate, notify the 
veteran of the applicable provision of the 
VCAA, including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



7.  Review the veteran's claim of 
entitlement to service connection for a 
skin disorder, claimed as secondary to 
herbicide exposure, and fully address the 
issue of entitlement to an increased 
rating for a left shoulder disability, 
currently evaluated as 30 percent 
disabling, to include whether the criteria 
for a separate rating for arthritis of the 
left shoulder have been met.  

Consider all pertinent law, regulations, 
and CAVC decisions, including whether the 
provisions of 38 C.F.R. § 3.321(b) (2003) 
are for application.  Provide the veteran 
and his representative with a supplemental 
statement of the case, if the veteran's 
claim remains in a denied status.  Discuss 
all pertinent law and regulations, and 
action taken on the veteran's claim, 
including consideration of the provisions 
of 38 C.F.R. § 3.321, in the supplemental 
statement of the case.  Allow the 
applicable time period to respond.

Thereafter, if in order, return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case, and the veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Michael A. Herman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




